Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance
Claims 1-8, and 10-21 are allowed.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest, singularly or in combination at least the limitation “after forming the conductive structure, etching the ILD structure to form a second hole that exposes a top surface of the gate electrode; and filling the second hole with a conductor to form a gate contact over the top surface of the gate electrode” as recited in claim 1 is the first major difference between the prior art and the claimed invention, the second major difference is the limitation “forming a conductive structure such that the dielectric hole liner is between the conductive structure and the ILD structure; and forming a gate contact in the ILD structure and over the cate electrode, wherein the gate contact is electrically isolated from the conductive structure at least by the dielectric hole liner” as recited in claim 11 and the third major difference is the limitation “wherein the planarized top surface of the source/drain contact is higher than a top end of the gate spacer after planarizing the top surface of the source/drain contact; 6etching back the source/drain contact such that the top surface of the source/drain contact is lower than the top surface of the ILD structure; depositing a conductive material in the hole in the ILD structure and over the top surface of the source/drain contact after etching back the source/drain contact; and planarizing a top surface of the conductive material with the top surface of the ILD structure” as recited in claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653. The examiner can normally be reached 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811